DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 12/17/2020.
No claims have been amended.
Claims 1-25 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-15, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar (US 2011/0264165 A1) in view of Wu (US 2017/0259064 A1).
Re. claims 1, 10, 21, and 24, Molnar teaches a method/medical device/system/computer-readable storage medium comprising: 
a memory configured to store information indicative of electrical signal levels at or across a plurality of electrodes implanted in tissue of a patient (figure 2, memory 42); and

determine the electrical signal levels based on the stored information (paragraph 0119 – memory 82 stores and algorithm wherein processor 80 executes to determine the electrodes closest to a target site  that exhibits high relative beta band power based on bioelectrical signals measured by the electrodes);
determine, based on a hypothetical location of at least one oscillatory signal source, expected electrical signal levels at the plurality of electrodes (paragraph 0122 – processor 80 can determine if the electrode is at a target site based on the bioelectric signals by comparing to the expected brain signals associated with specific target sites); and
determine an error value based on the determined electrical signal levels and the expected electrical signal levels (paragraph 0122 – sensed bioelectrical signals are compared to expected bioelectric signals with specific anatomical structures of the brain 28).
Molnar does not teach the repeatedly adjust the hypothetical location , repeatedly determine the error value for each of the adjusted hypothetical locations of the at least one oscillatory signal source until the determined error value is less than or equal to a threshold value, wherein a location of the at least one oscillatory signal source is based on a hypothetical location for the at least one oscillatory signal source for which the determined error value is less than or equal to the threshold value, and generate information indicative of the location of the at least one oscillatory signal source.
Wu teaches a method/medical device/system/computer-readable storage medium comprising:
Processing circuitry configured to: 
repeatedly adjust the hypothetical location (paragraph 0123 – different stimulations and sensing combinations can be used to approximate locations), and repeatedly determine the error value for each of the adjusted hypothetical locations of the at least one oscillatory signal source until the determined error value is less than or equal to a threshold value, wherein a location of the at least one oscillatory 
generate information indicative of the location of the at least one oscillatory signal source (paragraph 0041 – therapy target procedure is used to determine 3-D spatial mapping of the signal source 108).
The inventions of Molnar and Wu are both analogous arts as they are both within the field of deep brain stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Molnar to incorporate the teachings of Wu in order to define the therapy target for stimulation (paragraph 0005).

Re. claim 2 and 13, Wu further teaches the method/medical device wherein the location of the at least one oscillatory signal source is equal to the hypothetical location for the at least one oscillatory signal source for which the determined error value is less than or equal to the threshold value (paragraph 0168 – figures 4A-10 show LFPs over a predetermined threshold indicating a position of interest [signal source]).

Re. claim 3, 14 and 25, Wu further teaches the method/computer-readable storage medium further comprising: 
determining which electrodes of the plurality of electrodes are most proximal to the at least one oscillatory signal source based on the location of the at least one oscillatory signal source (paragraph 0046 – LFPs are delivered to any tissue adjacent to electrodes 118a-d); and 


Re. claim 4 and 15, Wu further teaches the method/medical device further comprising causing the determined electrodes to deliver electrical stimulation (abstract).

Re. claim 7 and 18, Wu further teaches the method/medical device wherein determining the electrical signal levels at or across the plurality of electrodes generated by the at least one oscillatory signal source comprises determining a differential voltage between two segmented electrodes of the plurality of electrodes (paragraph 0033 – bioelectrical signals 106 reflect changes in electrical current produced by the sum of electrical potential differences across brain tissue).

Re. claim 8 and 19, Molnar further teaches wherein determining the electrical signal levels at or across the plurality of electrodes generated by the at least one oscillatory signal source comprises: 
coupling a plurality of segmented electrodes that are at the same axial level together to form an effective ring electrode (paragraph 0049 – ring electrodes are share an axial position along a longitudinal axis of one or both leads 20); and 
determining a differential voltage between the effective ring electrode and another ring electrode (paragraph 0061 – differences in amplitude of the frequency domain characteristics of bioelectrical signals sensed with sense electrodes to determine electrodes closes to target site).

Re. claim 9 and 20, Wu further teaches wherein repeatedly determining the error value for each of the adjusted hypothetical locations of the at least one oscillatory signal source until the determined 

Re. claim 11-12 and 22-23, Molnar further teaches the medical device/system comprises an wherein the system comprises an implantable medical device (abstract; IMD 16), wherein the system comprises an implantable medical device (abstract; IMD 16), wherein the implantable medical device comprises the sensing circuitry (paragraph 0028 – electrodes 24, 26 are positioned to sense bioelectric brain signals) and the processing circuitry (figure 2, processor 40), and
wherein the system comprises an implantable medical device and a programmer, wherein the implantable medical device comprises the sensing circuitry (figure 2, sensing electrodes 24, 26 connected to IMD 16) and the programmer comprises the processing circuitry (figure 4, external programmer includes processor 80).

Allowable Subject Matter
Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Response to Arguments
Applicant’s arguments, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Molnar (US 2011/0264165 A1) in view of Wu (US 2017/0259064 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaemmerer (US 2016/0144186 A1) teaches a deep brain stimulation system used for selection of electrodes for sensing bioelectric signals. 
Gliner (US 2007/0179558 A1) teaches electromagnetic neural therapy system that characterizes different levels of neural activity in different brain regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792